Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/24/22 has been entered.
Allowable Subject Matter
Claims 1, 5-7, 10-12, 15, and 16 (renumbered 1-9, respectively) are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding amended claim 1, while the closest prior art of record, Li et al. (U.S. 2018/0255532), teaches the base station 105-c of Figure 9 that transmits URLLC data (sends correspondence) toward URLLC UE 115-g prior to (before) sidelink UE 115-f identifying (detecting) a received indicator (occupation indication information) associated with URLLC traffic as spoken of on page 14, paragraphs [0140]-[0142], Li et al. as well as the other prior art of record fail to teach or suggest “sending a correspondence table between different occupation indication information and whether there is the first service data transmission at the available transmission location to the terminal by a predefined manner, radio resource control RRC signaling, media access control MAC control element CE or physical layer signaling before sending an occupation indication information to the terminal” in combination with the other limitations of claim 1.
Regarding claims 5 and 6, these claims are further limiting to claim 1 and are thus also allowable over the prior art of record.
Similar reasoning applies to corresponding amended “method” claims 7, 10, and 11, as well as corresponding amended “terminal” claims 12, 15, and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references considered relevant to this application are listed in the attached “Notice of References Cited” (PTO-892).
 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. MOORE, JR., whose telephone number is (571)272-3168. The examiner can normally be reached M-F (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A. Phillips can be reached at (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467